3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 5 depends from claim 1 and recites, inter alia, that the “second purge gas supply ports are scattered” (emphasis added).  However, since claim 1 previously recites a single “second purge gas supply port” rather than a plurality of ports it is unclear whether claim 5 is referring to the same or to a different second purge gas supply port.  For claim 5 is referring to the “second purge gas supply port” recited in claim 1.  
Claim 7 recites that the “second purge gas supply port is positioned in a vicinity of the Si-based gas supply port.”  However, since neither the specification nor the claim clearly identify how close the second purge gas supply port must be to the Si-based gas supply port in order to be considered as “in a vicinity of,” its recitation in claim 7 is therefore considered to be indefinite.  

Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by U.S. Patent Appl. Publ. No. 2006/0021574 to Armour, et al. (hereinafter “Armour”) or, alternatively, under 35 U.S.C. 103 as being unpatentable over Armour. 
Regarding claim 1, Armour teaches a SiC epitaxial growth apparatus (see, e.g., the Abstract, Figs. 1-32, and entire reference, including specifically ¶[0006] which teaches that the system is capable of depositing SiC) comprising:
a mounting stand on which a SiC wafer is mounted (See, e.g., Fig. 1 and ¶¶[0058]-[0061] which teach a heating susceptor (145) on which one or more wafers (135) are mounted.  As an initial matter it is noted that recitation of a SiC wafer does not carry patentable weight in an apparatus claim as it is considered to be the article worked upon by the apparatus.  It has been held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart In re Otto, 312”F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) and MPEP 2115.); and 
a furnace body which is configured to cover the mounting stand and includes a growth space therein (see, e.g., Fig. 1 and ¶¶[0058]-[0061] which teach a furnace body formed by walls (105) which define a reaction chamber (100)),
wherein the furnace body includes
a raw material gas supply port which is positioned so as to face the mounting stand and is configured to supply a raw material gas to the growth space (see, e.g., Fig. 1 and ¶¶[0058]-[0073] which teach a gas distribution injector head (150) which includes a first gas inlet (160) which faces the susceptor (145); see specifically Figs. 11-18 and ¶¶[0105]-[0117] which teach an embodiment of an injector (800) which includes inlets (820) divided into three concentric zones (840), (850), and (860) with Fig. 17 showing that the inlets (820) in the central zone (840) are comprised of an inner conduit opening (1370) formed by a coaxial wall (1390) with Figs. 12-14 further showing that the inner conduit (1370) in the central zone (840) is connected to a conduit (940c) which is configured to supply a precursor gas to the reaction chamber (100)),
a first purge gas supply port which surrounds a vicinity of the raw material gas supply port and is configured to supply a purge gas to the growth space (see, e.g., Fig. 1 and ¶¶[0058]-[0073] which teach that the gas distribution injector head (150) includes a second gas inlet (165) which 
a second purge gas supply port which surrounds a vicinity of the first purge gas supply port and is configured to supply a purge gas to the growth space (see, e.g., Fig. 1 and ¶¶[0058]-[0073] which teach that the gas distribution injector head (150) includes a porous element (167) which is capable of supplying a purge gas to the reaction chamber (100); see specifically Figs. 11-18 and ¶¶[0105]-[0117] which further teach that the second concentric zone (850) surrounds the central zone (840) and includes a plurality of inlets (820) which also include inner (1370) and outer (1380) conduit openings which are configured to supply a purge or carrier gas to the reaction chamber (100) via conduit (940b) or (950b); in addition, see specifically ¶[0110] which teaches that a carrier gas supply with a porous element defining parts of the surface (810) of the injector (800) between outlets (820) or with discrete carrier gas outlets may be provided and see Figs. 18 & 21C and ¶¶[0118]-[0123] which teach an arrangement in which first (1440) and second (1450) precursor inlets are each surrounded by carrier gas inlets (1460) in a checkerboard pattern 
Even if it is assumed arguendo that the recitation of a SiC wafer carries patentable weight, the use of a SiC substrate as the wafer (135) would have been obvious in view of the teachings of Armour.  In ¶[0071] Armour teaches that the system may be utilized for the epitaxial growth of materials systems comprised of Group IV compounds such as SiC.  Thus, in order to produce a high-quality epitaxial SiC layer having few defects, excellent crystallinity, and a low surface roughness a person of ordinary skill in the art would readily recognize the desirability of using a SiC wafer as the substrate such that homoepitaxial growth may occur and problems arising from a lattice constant and thermal coefficient of expansion mismatch may be avoided.  Accordingly, a person of ordinary skill in the art would be motivated to utilize a SiC substrate as the wafer (135) when performing SiC epitaxial growth for these reasons.  
Regarding claim 2, Armour teaches that the SiC epitaxial growth apparatus is configured such that a flow velocity of the purge gas supplied from the second purge gas supply port becomes lower than a flow velocity of the purge gas supplied from the first purge gas supply port (As an initial matter it is noted that this appears to be a process limitations which does not carry patentable weight as it relates to the manner of operating the claimed apparatus rather than its structure.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).  See also MPEP 2114.  Alternatively, in at least ¶[0081] and 
Regarding claim 4, Armour teaches that the second purge gas supply port is positioned on a side outward from an outer periphery of the first purge gas supply port at a distance of 0.5 mm or more therefrom (see, e.g., Figs. 11-13 and ¶¶[0105]-[0117] which teach that the inlets (820) in the middle zone (850) are positioned on a side outward from an outer periphery of the outer conduit (1380) of inlets (820) in the central zone (840); see specifically ¶[0097] which teaches that the precursor gas inlets may be provided at a density of 1.55 inlets/cm2 which necessarily means that the inlets (820) in the middle zone (850) are spaced from inlets (820) in the central zone (840) by a distance of more than 0.5 mm).  
Regarding claim 5, Armour teaches that the first purge gas supply port continuously surrounds an outer periphery of the raw material gas supply port, and the second purge gas supply ports are scattered in the vicinity of the first purge gas supply port (see, e.g., Figs. 11-17 and ¶¶[0105]-[0117] which teach that the outer conduit (1380) 
Regarding claim 6, Armour teaches that
the raw material gas supply port is a first end of a raw material gas supply pipe for supplying a raw material gas to the growth space (see, e.g., Figs. 11-18 and ¶¶[0105]-[0117] which teach that inlets (820) in the central zone (840) are comprised of an inner conduit opening (1370) formed by a coaxial wall (1390) which has a first end for supplying the desired raw material gas to the reaction chamber (100)),
the first purge gas supply port is a first end of a first purge gas supply pipe for supplying a purge gas to the growth space (see, e.g., Figs. 11-18 and ¶¶[0105]-[0117] which further teach that the inlets (820) in the central zone (840) are comprised of an outer conduit opening (1380) formed by an outer coaxial wall (1360) which has a first end for supplying the desired purge gas to the reaction chamber (100)), and
the second purge gas supply port is a through hole formed in a partition wall that separates the growth space and a processing front chamber from each other (see, e.g., Figs. 11-18 and ¶¶[0105]-[0117] which further teach that the second concentric zone (850) surrounds the central zone (840) and includes a plurality of inlets (820) which also include inner (1370) and outer (1380) conduit openings which are configured to supply a purge or carrier gas to the reaction 
Regarding claim 7, Armour teaches 
a plurality of the raw material gas supply ports (see, e.g., Figs. 13-18 and ¶¶[0105]-[0123] which teach that a plurality of inlets (820) are provided),
wherein the plurality of raw material gas supply ports include a Si-based gas supply port and a C-based gas supply port (see, e.g., ¶[0071] which teaches that the precursor gases utilized may be for the growth of a Group IV compound such as SiC; accordingly, a person of ordinary skill in the art would recognize the desirability of utilizing separate Si- and C-based precursor gases which are supplied through separate inlets (820) in order to facilitate the reaction and growth of SiC at the surface of the wafer (135) rather than within or around the inlet (820) itself; see also Figs. 8B and 18 and associated descriptive text which teach the 
the second purge gas supply port is positioned in a vicinity of the Si-based gas supply port (see, e.g., ¶[0110] which teaches that a carrier gas supply with a porous element defining parts of the surface (810) of the injector (800) between outlets (820) or with discrete carrier gas outlets may be provided as well as Figs. 8B and 18 and associated descriptive text which teach the use of a plurality of first (570) or (1440) and second (580) or (1450) precursor inlets which are surrounded by a plurality of carrier gas inlets (590) or (1460)).

Claim Rejections - 35 USC § 103
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armour in view of International Patent Appl. Publ. No. WO 2016/098638A1 to Fukada, et al. (“Fukada”).  U.S. Patent Appl. Publ. No. 2017/0345658, which is the U.S. national stage entry of Fukada, is used as an English language translation thereof.  
Regarding claim 3, Armour teaches that the first purge gas supply port is configured so as to supply a purge gas to the growth space at a flow velocity (see, e.g., Figs. 11-18 and ¶¶[0105]-[0117] which teach that the inlets (820) in the central zone (840) are comprised of an outer conduit opening (1380) formed by an outer coaxial wall (1360) and are configured to supply a purge gas to the reaction chamber (100) at a predetermined flow velocity), and the second purge gas supply port is configured so as to supply a purge gas to the growth space at a flow velocity (see, e.g., Figs. 11-18 and ¶¶[0105]-[0117] which further teach that the second concentric zone (850) surrounds the 
Armour does not explicitly teach that the first purge gas supply port is configured to supply gas at a flow rate of 10 to 100 m/s and the second purge gas supply port is configured to supply gas at a flow rate of 0.1 to 10 m/s.  However, in at least ¶[0081] and claim 13 Armour teaches that the flow rate of each precursor through its respective orifice can be controlled by individual flow-restricting devices.  Accordingly a person of ordinary skill in the art would be motivated to supply each of conduits (940a)-(940c) and (950a)-(950c) as well as any network of porous conduits as taught in ¶[0110]  with a flow-restricting device which permits the flow velocity through each orifice to be controlled within the desired range, including from 0.1 to 100 m/s.  This is further supported by Fig. 1 and at least ¶¶[0052]-[0078] as well as elsewhere throughout the entirety of Fukuda which teaches an analogous embodiment of a system and method for the growth of SiC by chemical vapor deposition.  In ¶[0077] Fukuda specifically teaches that the average flow 

Conclusion
The prior art made of record and not presently relied upon in the rejection of claims 1-2 and 4-7 is considered pertinent to applicant's disclosure.  U.S. Patent Appl. Publ. No. 2017/0345658 to Fukuda, et al. further teaches an inlet piping (30) which is covered by an outer pipe (37) in Fig. 3 along with a plurality of purge gas inlet ports (37) as taught in Fig. 4 and ¶¶[0078]-[0082] as well as elsewhere throughout the entire reference.  Additionally, in Fig. 1 and col. 10, l. 27 to col. 12, l. 21 U.S. Patent No. 4,800,173 to Kasai, et al. teaches an embodiment of a gas supplying pipe which includes concentric first (109), second (110), and third (111) gas supplying conduits.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714